DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25, filed 3/31/2020, are pending and considered on the merits below.

Information Disclosure Statement
The Information Disclosure Statements filed on 5/1/2020, 5/1/2020, 11/30/2020, 11/30/2020, 7/20/2021, and 7/20/2021 are in compliance with the provisions of 37 CFR 1.97 and have been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 17, 18, 20, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Acikbas et al. (Sensors and Actuators B 200 (2014) 61–68).
Regarding claims 1 and 4, Acikbas describes a sensor compound for detecting a target analyte (title and abstract), comprising: 
a sensor compound selected from the group consisting of compounds having a structure according to Formula I:

    PNG
    media_image1.png
    168
    326
    media_image1.png
    Greyscale

where Rl, R2, and R3 are independently chosen from C1-C20 substituted or unsubstituted linear aliphatic groups, branched aliphatic groups, cyclic groups, and aryl groups, and where R4-R11 are independently chosen from hydrogen, halides, carboxyl groups, hydroxyl groups, nitrile groups, C1-C8 alkyl groups, and combinations thereof, and 
compounds having a structure according to Formula II:

    PNG
    media_image2.png
    171
    324
    media_image2.png
    Greyscale

where R1 is chosen from C2-C20 substituted or unsubstituted linear aliphatic groups, branched aliphatic groups, and aryl groups, where R2 comprises a C2-C10 substituted or unsubstituted linear aliphatic group, an alkylbenzene group, a heterocycle, an aryl compound having an oxygen-containing side group, an aryl compound having a nitrogen-containing side group, an aryl compound having a sulfur-containing side group, or a combination thereof, and where R3-R10 are independently chosen from hydrogen, halides, carboxyl groups, hydroxyl groups, nitrile groups, C1-C8 alkyl groups, and combinations thereof, and combinations thereof (figure 1 R1-R2 are cyclic groups, and R3-10 are hydrogens).
Regarding claims 17 and 22, Acikbas describes A sensor device for detecting a target analyte (title and abstract), comprising: 
a substrate (page 62 “Our results indicated that this FY1monolayer has a uniform arrangement at the air–water interface and monolayer is transferred as LB layers onto a solid substrate with a high transfer ratio.”); and
 a sensor compound according to claim 1 positioned on the substrate in a plurality of detection zones (page 62 “Our results indicated that this FY1monolayer has a uniform arrangement at the air–water interface and monolayer is transferred as LB layers onto a solid substrate with a high transfer ratio.”), 
said sensor compound having a nanostructure and a chemical structure selected from the group consisting of 15Formula I:
 
    PNG
    media_image3.png
    83
    172
    media_image3.png
    Greyscale
 
where R1, R2, and R3 are independently chosen from C1-C20 substituted or unsubstituted linear aliphatic groups, branched aliphatic groups, cyclic groups, and aryl 20groups, and where R4-R1 1 are independently chosen from hydrogen, halides, carboxyl groups, hydroxyl groups, nitrile groups, C1-Cg alkyl groups, and combinations thereof, 
Formula II:  

    PNG
    media_image4.png
    84
    186
    media_image4.png
    Greyscale

Page 64 of 67where R1 is chosen from C2-C20 substituted or unsubstituted linear aliphatic groups, branched aliphatic groups, and aryl groups, 5where R2 comprises a C2-Cio substituted or unsubstituted linear aliphatic group, an alkylbenzene group, a heterocycle, an aryl compound having an oxygen-containing side group, an aryl compound having a nitrogen-containing side group, an aryl compound having a sulfur-containing side group, or a combination thereof, and where R3-R10 are independently chosen from hydrogen, halides, carboxyl groups, 10hydroxyl groups, nitrile groups, C1-Cg alkyl groups, and combinations thereof, and combinations thereof (figure 1 R1-R2 are cyclic groups, and R3-10 are hydrogens).
Regarding claim 18, Acikbas describes at least one of the plurality of detection zones comprises a separately addressable electrode pair (Fig. 2 shows a block diagram of our home made QCM measurement system. A thinly cut wafer of raw quartz sandwiched between two electrodes in an overlapping keyhole design was used for the QCM measurement.).
Regarding claim 20, Acikbas describes further comprising a light source operably positioned 20to illuminate at least one of the plurality of detection zones, and further comprising a fluorescence detector (page 64 “UV–vis measurement Perylene derivatives display intense absorption in the visible region around 400–550 nm, and they exhibit a strong yellow-green fluorescence as a mirror image of the absorption in common organic solvents” and page 63 “The UV–vis spectra of LB films were recorded in the ultraviolet-let and visible spectral region from 250 to 850 nm using an Ocean Optics UV–vis light source (DH-2000-BAL Deuterium Tungstenlight source)”).

Claim(s) 1, 4, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al. (Anal. Chem. 2012, 84, 9163−9168).
Regarding claims 1, 4, and 5, Shin describes a sensor compound for detecting a target analyte (title and abstract), comprising: 
a sensor compound selected from the group consisting of compounds having a structure according to Formula I:

    PNG
    media_image1.png
    168
    326
    media_image1.png
    Greyscale

where Rl, R2, and R3 are independently chosen from C1-C20 substituted or unsubstituted linear aliphatic groups, branched aliphatic groups, cyclic groups, and aryl groups, and where R4-R11 are independently chosen from hydrogen, halides, carboxyl groups, hydroxyl groups, nitrile groups, C1-C8 alkyl groups, and combinations thereof, and 
compounds having a structure according to Formula II:

    PNG
    media_image2.png
    171
    324
    media_image2.png
    Greyscale

where R1 is chosen from C2-C20 substituted or unsubstituted linear aliphatic groups, branched aliphatic groups, and aryl groups, where R2 comprises a C2-C10 substituted or unsubstituted linear aliphatic group, an alkylbenzene group, a heterocycle, an aryl compound having an oxygen-containing side group, an aryl compound having a nitrogen-containing side group, an aryl compound having a sulfur-containing side group, or a combination thereof, and where R3-R10 are independently chosen from hydrogen, halides, carboxyl groups, hydroxyl groups, nitrile groups, C1-C8 alkyl groups, and combinations thereof, and combinations thereof (scheme 1 R1-R2 are branched aliphatic groups, and R3-10 are hydrogens).

Claim(s) 1, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sekido et al. (US 2014/0004455 A1).
Regarding claims 1, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, and 16 Sekido describes a sensor compound for detecting a target analyte (title and abstract), comprising: 
a sensor compound selected from the group consisting of compounds having a structure according to Formula I:

    PNG
    media_image1.png
    168
    326
    media_image1.png
    Greyscale

where Rl, R2, and R3 are independently chosen from C1-C20 substituted or unsubstituted linear aliphatic groups, branched aliphatic groups, cyclic groups, and aryl groups, and where R4-R11 are independently chosen from hydrogen, halides, carboxyl groups, hydroxyl groups, nitrile groups, C1-C8 alkyl groups, and combinations thereof, and 
compounds having a structure according to Formula II:

    PNG
    media_image2.png
    171
    324
    media_image2.png
    Greyscale

where R1 is chosen from C2-C20 substituted or unsubstituted linear aliphatic groups, branched aliphatic groups, and aryl groups, where R2 comprises a C2-C10 substituted or unsubstituted linear aliphatic group, an alkylbenzene group, a heterocycle, an aryl compound having an oxygen-containing side group, an aryl compound having a nitrogen-containing side group, an aryl compound having a sulfur-containing side group, or a combination thereof, and where R3-R10 are independently chosen from hydrogen, halides, carboxyl groups, hydroxyl groups, nitrile groups, C1-C8 alkyl groups, and combinations thereof, and combinations thereof (pages 2-3 
    PNG
    media_image5.png
    162
    299
    media_image5.png
    Greyscale
 “R801 to R810 are each the monovalent group represented by formula (A) below; one of the carbon atoms in the alkyl group may be replaced with O, S, NH, or NR901, R901 representing an alkyl group; a substituent of the substituted alkyl group is a group selected from the group consisting of an alkyl group, an aryl group, an alkoxycarbonyl group, and a halogen atom;” and Table 8).


Claim(s) 1-3, 17 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahmed et al. (J. Mater. Chem. A, 2015, 3, 13332).
Regarding claims 1, 2, and 3, Ahmed describes a sensor compound for detecting a target analyte (title and abstract), comprising: 
a sensor compound selected from the group consisting of compounds having a structure according to Formula I:

    PNG
    media_image1.png
    168
    326
    media_image1.png
    Greyscale

where Rl, R2, and R3 are independently chosen from C1-C20 substituted or unsubstituted linear aliphatic groups, branched aliphatic groups, cyclic groups, and aryl groups, and where R4-R11 are independently chosen from hydrogen, halides, carboxyl groups, hydroxyl groups, nitrile groups, C1-C8 alkyl groups, and combinations thereof (page 13333  “compound 3” 
    PNG
    media_image6.png
    246
    173
    media_image6.png
    Greyscale
), and 
compounds having a structure according to Formula II:

    PNG
    media_image2.png
    171
    324
    media_image2.png
    Greyscale

where R1 is chosen from C2-C20 substituted or unsubstituted linear aliphatic groups, branched aliphatic groups, and aryl groups, where R2 comprises a C2-C10 substituted or unsubstituted linear aliphatic group, an alkylbenzene group, a heterocycle, an aryl compound having an oxygen-containing side group, an aryl compound having a nitrogen-containing side group, an aryl compound having a sulfur-containing side group, or a combination thereof, and where R3-R10 are independently chosen from hydrogen, halides, carboxyl groups, hydroxyl groups, nitrile groups, C1-C8 alkyl groups, and combinations thereof, and combinations thereof.
Regarding claims 17 and 21, Ahmed describes a sensor device for detecting a target analyte (title and abstract), comprising: 
a substrate (page 13335 “indium-tin-oxide (ITO) coated glass substrates were used”); and
 a sensor compound according to claim 1 positioned on the substrate in a plurality of detection zones (page 13336 “immersed in 0.1 mM solutions of PMI diacid 5, 7,12-pyrrolidinyl PMI monoanhydride 7, and 7,12-pyrrolidinyl PMI dicarboxylic acid 9”),
said sensor compound having a nanostructure and a chemical structure selected from the group consisting of Formula I:   (scheme 2  “compound 9” 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
).

Claim(s) 1, 4, 17, 22, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zang et al. (US 2010/0197039 Al, provided on the IDS).
Regarding claims 1 and 4, Zang describes a sensor compound for detecting a target analyte (title and abstract), comprising: 
a sensor compound selected from the group consisting of compounds having a structure according to Formula I:

    PNG
    media_image1.png
    168
    326
    media_image1.png
    Greyscale

where Rl, R2, and R3 are independently chosen from C1-C20 substituted or unsubstituted linear aliphatic groups, branched aliphatic groups, cyclic groups, and aryl groups, and where R4-R11 are independently chosen from hydrogen, halides, carboxyl groups, hydroxyl groups, nitrile groups, C1-C8 alkyl groups, and combinations thereof, and 
compounds having a structure according to Formula II:

    PNG
    media_image2.png
    171
    324
    media_image2.png
    Greyscale

where R1 is chosen from C2-C20 substituted or unsubstituted linear aliphatic groups, branched aliphatic groups, and aryl groups, where R2 comprises a C2-C10 substituted or unsubstituted linear aliphatic group, an alkylbenzene group, a heterocycle, an aryl compound having an oxygen-containing side group, an aryl compound having a nitrogen-containing side group, an aryl compound having a sulfur-containing side group, or a combination thereof, and where R3-R10 are independently chosen from hydrogen, halides, carboxyl groups, hydroxyl groups, nitrile groups, C1-C8 alkyl groups, and combinations thereof, and combinations thereof (figure 5 R1-R2 are branched aliphatic groups, and R3-10 are hydrogens).
Regarding claims 17, 22, and 25, Zang describes A sensor device for detecting a target analyte (title and abstract), comprising: 
a substrate ([0055] “Upon deposition onto a substrate, these entangled nanofibers form a meshlike, highly porous film,”); and
 a sensor compound according to claim 1 positioned on the substrate in a plurality of detection zones ([0055] “A new type of fluorescence sensory material with high sensitivity, selectivity, and photostability has been developed for vapor detection of organic amines. The sensory material is primarily based on well-defined nanofibers fabricated from an n-type organic semiconductor molecule. Upon deposition onto a substrate, these entangled nanofibers form a meshlike, highly porous film, which allows for maximal exposure to the gaseous analyte molecules, expedient diffusion of the molecules throughout the meshlike film, and increased adsorption and accumulation of the gaseous molecules within the porous matrix.”), 
said sensor compound having a nanostructure and a chemical structure selected from the group consisting of 15Formula I:
 
    PNG
    media_image3.png
    83
    172
    media_image3.png
    Greyscale
 
where R1, R2, and R3 are independently chosen from C1-C20 substituted or unsubstituted linear aliphatic groups, branched aliphatic groups, cyclic groups, and aryl 20groups, and where R4-R1 1 are independently chosen from hydrogen, halides, carboxyl groups, hydroxyl groups, nitrile groups, C1-Cg alkyl groups, and combinations thereof, 
Formula II:  

    PNG
    media_image4.png
    84
    186
    media_image4.png
    Greyscale

Page 64 of 67where R1 is chosen from C2-C20 substituted or unsubstituted linear aliphatic groups, branched aliphatic groups, and aryl groups, 5where R2 comprises a C2-Cio substituted or unsubstituted linear aliphatic group, an alkylbenzene group, a heterocycle, an aryl compound having an oxygen-containing side group, an aryl compound having a nitrogen-containing side group, an aryl compound having a sulfur-containing side group, or a combination thereof, and where R3-R10 are independently chosen from hydrogen, halides, carboxyl groups, 10hydroxyl groups, nitrile groups, C1-Cg alkyl groups, and combinations thereof, and combinations thereof (figure 5 R1-R2 are branched aliphatic groups, and R3-10 are hydrogens).

Claim(s) 1, 4, 17, 19, 22, and 23, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koenmann et al. (US 8,674,104 B2).
Regarding claims 1 and 4, Koenmann describes a sensor compound for detecting a target analyte (title and abstract), comprising: 
a sensor compound selected from the group consisting of compounds having a structure according to Formula I:

    PNG
    media_image1.png
    168
    326
    media_image1.png
    Greyscale

where Rl, R2, and R3 are independently chosen from C1-C20 substituted or unsubstituted linear aliphatic groups, branched aliphatic groups, cyclic groups, and aryl groups, and where R4-R11 are independently chosen from hydrogen, halides, carboxyl groups, hydroxyl groups, nitrile groups, C1-C8 alkyl groups, and combinations thereof, and 
compounds having a structure according to Formula II:

    PNG
    media_image2.png
    171
    324
    media_image2.png
    Greyscale

where R1 is chosen from C2-C20 substituted or unsubstituted linear aliphatic groups, branched aliphatic groups, and aryl groups, where R2 comprises a C2-C10 substituted or unsubstituted linear aliphatic group, an alkylbenzene group, a heterocycle, an aryl compound having an oxygen-containing side group, an aryl compound having a nitrogen-containing side group, an aryl compound having a sulfur-containing side group, or a combination thereof, and where R3-R10 are independently chosen from hydrogen, halides, carboxyl groups, hydroxyl groups, nitrile groups, C1-C8 alkyl groups, and combinations thereof, and combinations thereof (compound I R1-R2 are branched aliphatic groups, and R3-10 are hydrogens).
Regarding claims 17, 19, and 22, Koenmann describes A sensor device for detecting a target analyte (title and abstract), comprising: 
a substrate (page 17 “Suitable substrates are in principle the materials known for this purpose. Suitable substrates comprise, for example… ceramics (with holes)”); and
 a sensor compound according to claim 1 positioned on the substrate in a plurality of detection zones (page 17 “the compounds of the formula (I) are also particularly advantageously suitable as fluorescent dyes in a display based on fluorescence conversion. Such displays comprise generally a transparent substrate, a fluorescent dye present on the substrate and a radiation source.”), 
said sensor compound having a nanostructure and a chemical structure selected from the group consisting of 15Formula I:
 
    PNG
    media_image3.png
    83
    172
    media_image3.png
    Greyscale
 
where R1, R2, and R3 are independently chosen from C1-C20 substituted or unsubstituted linear aliphatic groups, branched aliphatic groups, cyclic groups, and aryl 20groups, and where R4-R1 1 are independently chosen from hydrogen, halides, carboxyl groups, hydroxyl groups, nitrile groups, C1-Cg alkyl groups, and combinations thereof, 
Formula II:  

    PNG
    media_image4.png
    84
    186
    media_image4.png
    Greyscale

Page 64 of 67where R1 is chosen from C2-C20 substituted or unsubstituted linear aliphatic groups, branched aliphatic groups, and aryl groups, 5where R2 comprises a C2-Cio substituted or unsubstituted linear aliphatic group, an alkylbenzene group, a heterocycle, an aryl compound having an oxygen-containing side group, an aryl compound having a nitrogen-containing side group, an aryl compound having a sulfur-containing side group, or a combination thereof, and where R3-R10 are independently chosen from hydrogen, halides, carboxyl groups, 10hydroxyl groups, nitrile groups, C1-Cg alkyl groups, and combinations thereof, and combinations thereof (compound I R1-R2 are branched aliphatic groups, and R3-10 are hydrogens).
Regarding claim 23, Koenmann describes at least two of the plurality of detection zones comprise different sensor compounds at least one of which is Formula I or Formula II (page 16 “When the compounds of the formula (I) used in accordance with the invention are combined with other semiconductors and the position of the energy levels causes the other semiconductors to function as n-semiconductors,”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koenmann et al. (US 8,674,104 B2).
Regarding claim 24, Koenmann describes all the limitations of claims 1, 17, and 23, however is silent to at least one of the different sensor compounds has a structure according to Formula III: 

    PNG
    media_image8.png
    221
    420
    media_image8.png
    Greyscale

 where R1 is chosen from C1-C20 substituted or unsubstituted linear aliphatic groups, branched aliphatic groups, cyclic groups, and aryl groups, and where R2-R9 are independently chosen from hydrogen, halides, carboxyl groups, hydroxyl groups, nitrile groups, C1-Cg alkyl groups, and combinations thereof.
Although Koenmann does not explicitly describes structure according to Formula III is the difference sensor, Koenmann does describe the compound of Formula III (page 2, Y1 is O, Y2 is NRb, Rb is an organyl radical, R2-R9 are hydrogen). Additionally Koenmann describes  “The inventive compounds and those obtainable by the process according to the invention are particularly advantageously suitable as organic semiconductors. When the compounds of the formula (I) used in accordance with the invention are combined with other semiconductors and the position of the energy levels causes the other semiconductors to function as n-semiconductors,” (page 16).  This suggest motivation to combine of the molecules as it would provide advantageous properties.
Therefore it would have been obvious to one skilled in the art at the time the invention was filed to incorporate a compound of Formula III into the system of Koenmann as suggested by Koenmann because this would provide advantageous semiconductor properties.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY R BERKELEY whose telephone number is (571)272-9831. The examiner can normally be reached M-Th 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY R. BERKELEY/
Examiner
Art Unit 1796



/CHRISTINE T MUI/Primary Examiner, Art Unit 1797